Title: To George Washington from Colonel Henry Emanuel Lutterloh, 10 March 1778
From: Lutterloh, Henry Emanuel
To: Washington, George



Sir,
Reading, [Pa.] March 10 1778

By my arrival I have fixed with the Waggon Master General Mr Young all the Number of Waggons, and for those he had ordered out of Bucks, Philadelphia and Chester County, he has now ordered 50 Waggons out of York and Cumberland County. as the first will not be able to furnish their demanted quotum. as I was informed a great quantity of Flower caskes are on the shore of the Susquehanna. I have ordered those Waggons from York and Cumberland county to load & bring them up to Camp. I have allso ordered 15 Waggons out of Northampton County to bring up Salt as the Commissary Jones wanted it much.
Col. Biddle will take the Liberty to aske Your Excelly for a Pass for

Mr Hasenclevers Wife. Mr Hasenclever is a great Friend to the country, and he being an Executor of his Wifes Sisters, their estates being all liable to be lost if Mrs Hasenclever can not prevent it. Therefore he begs Your Excelleny would grand him a Pass for his Wife to go to Philadelphia for a few days which must be there before the 20th instand. I have the honour to be with the profoundest respects Your Excelleny Most obedient most humble servt

H. E. Lutterloh

